In an action to recover damages for wrongful death and for conscious pain and suffering arising out of an automobile collision in the State of Florida, plaintiff appeals (1) on the ground of inadequacy, from a judgment, as amended, entered after trial before an Official Referee for $42,000, and (2) from so much of an order as granted defendants’ motion to amend the judgment entered October 25, 1957 by striking therefrom interest of $9,519.88, added on the award for wrongful death from the date of death to the date of entry of the judgment. Judgment as amended and order, insofar as appealed from, unanimously affirmed, with one bill of costs. Upon the record presented, we are unable to find that the award of damages was inadequate. Interest should not have been added by the clerk under section 132 of the Decedent Estate Law, which has no application to a cause of action arising in Florida, and the error was properly corrected on defendants’ motion. (Cf. Kiefer v. Grand Trunk Ry. Co., 12 App. Div. 28, affd. 153 N. Y. 688; Murmann v. New York, New Haven & Hartford R. R. Co., 258 N. Y. 447; Frasier v. Public Serv. Interstate Transp. Co., 254 F. 2d 132.) Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ. [13 Misc 2d 104.]